Citation Nr: 1228710	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for allergies, to include as due to herbicide exposure.

3.  Entitlement to a rating in excess of 20 percent for gunshot wound (GSW) residuals in the left shoulder area.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2005 and March 2010, rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona, and Winston-Salem, North Carolina, respectively.  Jurisdiction of the Veteran's claims file is currently at the Winston Salem RO.  

During the Veteran's hearing, he raised additional issues, including entitlement to service connection for myelopathy, back disability other than the service-connected cervical and thoracic spine disabilities, and spinal cord disability.  He also raised the issue of whether there is clear and unmistakable error (CUE) in the July 1969 rating decision, which granted service connection for GSW residuals in the left shoulder and assigned a 20 percent rating under the rating criteria for Muscle Group (MG) I only.  These new issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  

The issue of entitlement to an increased rating for GSW residuals of the left shoulder is addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  Peripheral neuropathy was not present in service or until years thereafter and is not etiologically related to service, to include Agent Orange exposure in service. 

2.  Allergies were not present in service or until years thereafter and are not etiologically related to service, to include Agent Orange exposure in service. 


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.318 (2011).

2.  Service connection for allergies is not warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.318 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a March 2010 letter, prior to the March 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  

The Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are not relevant to the issues on appeal.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been afforded specific VA examinations and that no VA medical opinions have been obtained in response to his allergy and peripheral neuropathy claims, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claims.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is competent evidence of the post-service presence of allergies and peripheral neuropathy, but there is no competent evidence of the diseases in service, no competent evidence of an event or injury in service resulted in allergies or peripheral neuropathy, and no indication that the disabilities may be associated with the Veteran's active service.  As he has not presented evidence sufficient to meet the low threshold in McLendon, for his allergy and peripheral neuropathy claims, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Acute and subacute peripheral neuropathy are conditions that are subject to presumptive service connection on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  However, a note following the section states that the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

The Veteran has reported that the symptoms of his peripheral neuropathy began many years after service.  In addition, there is no medical evidence suggesting that he manifested peripheral neuropathy within weeks or months of his exposure to herbicides or indicating that he has been diagnosed with acute or subacute peripheral neuropathy. 

Chronic peripheral neuropathy and allergies are not among the diseases specified in 38 U.S.C.A. § 1116(a).  The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54. 

Analysis

The Veteran's STRs are devoid of any complaints of, or treatment for, peripheral neuropathy or allergies.  Shortly before the Veteran's separation from service, he received an examination in which the clinical evaluation of his upper and lower extremities was normal.  Additionally, there was no notation of any problems with allergies.  Even in the Veteran's own report of medical history at separation, he denied any ear, nose, throat trouble, sinusitis, hay fever, shortness of breath, or musculoskeletal complaints.  

The Veteran underwent a VA Agent Orange examination in October 2005.  He was diagnosed as having allergic rhinitis with its onset as being in January 2005 (diagnosed during a sleep study).  He reported right wrist pain with a carpal tunnel syndrome diagnosis, and tremors in his left little finger with its onset being in the past few years.  The VA physician opined that the Veteran did not have any current disease attributable to Agent Orange exposure.  

The Veteran was first noted to have left, lateral, femoral, cutaneous neuropathy following a March 2007 EMG.  The physician found no left lumbosacral radiculopathy (needle EMG).  The Veteran has not been diagnosed as having any other form of neuropathy.  

A review of the Veteran's treatment records from the VA Medical Center, dated in the 2000s, show that the Veteran is allergic to lisinopril and losartan.  These records, however, did not show that any allergies were related to his military service or exposure to herbicides.  

The Veteran's theory of entitlement to service connection for his chronic peripheral neuropathy and allergies is premised on an allegation that they resulted from his exposure to Agent Orange in Vietnam.  Although the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, chronic peripheral neuropathy and allergies are not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Further, the Veteran has not shown that he was ever diagnosed as having acute or subacute peripheral neuropathy appearing within weeks or months following exposure to herbicides.  Id.  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.

The Veteran may still establish service connection for chronic peripheral neuropathy and allergies by affirmative, competent and probative evidence showing that such diseases are at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee, supra.  Again the first competent (medical) evidence diagnosis of the disabilities was over 30 years after the Veteran's discharge from active duty.  Such a long interval of time between service separation and the earliest documentation of a disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there is no competent medical evidence of record linking any currently diagnosed chronic peripheral neuropathy and allergies to his military service or exposure to herbicides.  

The Board has also considered the Veteran's own statements to the effect that his chronic peripheral neuropathy and allergies were incurred during his military service.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, as a layman, the Veteran is not competent to provide a probative opinion regarding the etiology of the claimed chronic peripheral neuropathy and allergies.  The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran' claims, that doctrine does not apply.


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for allergies is denied.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's increased rating claim for GSW residuals in the left shoulder area.  

The Veteran essentially contends that VA has not considered rating his GSW residuals under multiple rating codes, nor has it characterized them as severe in nature.  He states that his GSW residuals impact more than muscle group (MG) I, under which he is currently rated.  

The Veteran was most-recently afforded VA examinations of his muscles and joints in September 2010.  During the muscle portion of the examination, the examiner indicated that the Veteran had scars over "groups 1, 4 and possible [sic] group 2."  The examiner did not, however, indicate which muscle groups were affected by the Veteran's service-connected GSW,.  Thus, this examination is inadequate for rating purposes.  

Service treatment records do not provide the history of treatment necessary to describe adequately the original injury or course of treatment, and the September 2010 VA examiner failed to identify the muscle group(s).  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the Veteran's contentions and the cursory September 2010 VA muscles examination, the Board finds that the Veteran should be afforded another VA examination to determine the current severity of his GSW residuals in the left shoulder area.  This examination should include a detailed description of the Veteran's GSW residuals and a description of all MGs impacted.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The Veteran's claims folder must be forwarded to an examiner with the appropriate expertise in order to obtain opinions as to the disability associated with his service-connected residuals of shell fragment wounds.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should conduct all necessary diagnostic testing and evaluation needed to make the following determinations:  

a.  Indicate all muscle groups affected by residuals of shell fragment wounds which are currently on appeal.

b.  Indicate whether each residual of the shell fragment wounds is productive of slight, moderate, moderately severe, or severe disability to the specific Muscle Group involved.

c.  Indicate whether each residual of the shell fragment wounds is manifested by a lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

d.  Indicate whether each residual of the shell fragment wounds is manifested (where appropriate) by (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or (G) induration or atrophy of an entire muscle following simple piercing by a projectile.

A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


